May 26, 2006


Lawrence  Higgins
Wynne Unit
TDC #1060189
Huntsville, TX 77349
Mr. James Farren
Randall County Criminal District Attorney
Randall County Courts Building
501 16th Street, Third Floor
Canyon, TX 79015

RE:   Case Number:  05-0095
      Court of Appeals Number:  07-05-00004-CV
      Trial Court Number:  50,468C

Style:      LAWRENCE HIGGINS
      v.
      RANDALL COUNTY SHERIFF'S OFFICE

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment  in  the  above-referenced  cause.   Pursuant  to  Texas  Rule   of
Appellate Procedure  59.1,  after  granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and remands the case to that court.  (Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Peggy    |
|   |Culp         |
|   |Ms. Jo Carter|